     Case 5:21-cv-03032-SAC Document 4 Filed 02/11/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JULIUS O. WHITE, SR.,

                              Plaintiff,

            v.                                       CASE NO. 21-3032-SAC

CORE CIVIC, et al.,


                              Defendants.


                     NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil filing by a person now held at the Shawnee

County Jail. The incidents involved arose while plaintiff was held

at   the   Leavenworth   Detention   Center    operated   by   CoreCivic   in

Leavenworth, Kansas. Plaintiff proceeds pro se. For the reasons that

follow, the court directs him to show cause why this matter should

not be dismissed.

                         Nature of the Complaint

      Plaintiff sues CoreCivic and (fnu) Lambert, a member of the

Special Operations Response Team. Plaintiff states that he and
defendant Lambert fought on December 3, 2020, and he claims the

defendant used excessive force to subdue him. He seeks monetary

damages and the termination of the defendant’s employment.

                                 Screening

      A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).
Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant
    Case 5:21-cv-03032-SAC Document 4 Filed 02/11/21 Page 2 of 7




who is immune from that relief. See 28 U.S.C. § 1915A(b)(1)-(2).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action
harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the United States Supreme

Court’s decisions in Twombly and Erickson set out a new standard of

review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay

v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations
in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal
    Case 5:21-cv-03032-SAC Document 4 Filed 02/11/21 Page 3 of 7




citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                Discussion

Claims under Bivens

     The United States Supreme Court has found that a Bivens remedy

is not available to a prisoner seeking damages from the employees of

a private prison for violation of the prisoner’s Eighth Amendment

rights. Minneci v. Pollard, 565 U.S. 118, 120-21 (2012)(refusing to

imply the existence of a Bivens action where state tort law authorizes

alternate action providing deterrence and compensation); see also

Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63, 71-73 (2001)(holding

that Bivens action does not lie against a private corporation
operating a halfway house under contract with the Bureau of Prisons).

In Minneci, the Supreme Court stated:

     [W]here … a federal prisoner seeks damages from privately
     employed personnel working at a privately operated federal
     prison, where the conduct allegedly amounts to a violation
     of the Eighth Amendment, and where that conduct is of a kind
     that typically falls within the scope of traditional state
     tort law (such as the conduct involving improper medical
     care at issue here), the prisoner must seek a remedy under
     state tort law. We cannot imply a Bivens remedy in such a
     case.

Minneci, 565 U.S. at 131.

     The Supreme Court reasoned that “a critical difference” between
    Case 5:21-cv-03032-SAC Document 4 Filed 02/11/21 Page 4 of 7




cases where Bivens liability applied and those where it did not was

“employment status,” that is, whether the defendants were “personnel

employed by the government [or] personnel employed by a private firm.”

Id. at 126. CoreCivic is a private corporation contracting with the

United States Marshals Service, a federal law enforcement agency.

Defendant Lambert is a private employee of that private corporation.

The Supreme Court also rejected the argument that private actors

performing governmental functions should be considered federal agents

for the purposes of Bivens liability. Id. at 126-27.

     The Supreme Court held in Minneci that the “ability of a prisoner

to bring state tort law damages action[s] against private individual

defendants    means   that     the    prisoner   does   not   ‘lack   effective

remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). The Court

reasoned that “in the case of a privately employed defendant, state

tort law provides an “alternative, existing process capable of

protecting the constitutional interests at stake.” Id. (citing Wilkie

v. Robbins, 551 U.S. 537, 550 (2007)). The Minneci Court also explained

that “[s]tate-law remedies and a potential Bivens remedy need not be

perfectly congruent” and even if “state tort law may sometimes prove

less generous than would a Bivens action,” this fact is not a

“sufficient basis to determine state law inadequate.” Id. at 129

(finding     that   “federal    law    as   well   as   state   law   contains

limitations”).

     The Supreme Court also found “specific authority indicating that

state law imposes general tort duties of reasonable care (including
      Case 5:21-cv-03032-SAC Document 4 Filed 02/11/21 Page 5 of 7




medical care) on prison employees in every one of the eight States

where privately managed secure federal facilities are currently

located.” Id. at 128. “[I]n general, state tort law remedies provide

roughly similar incentives for potential defendants to comply with

the    Eighth    Amendment    while    also    providing    roughly    similar

compensation to victims of violations.” Id. at 130. In fact, Kansas

is another state whose tort law reflects the “general principles of

tort law” recognized in Minneci and set forth in the (Second)

Restatement     of   Torts   §§   314A(4),    320   (1963-64).   See   Camp   v.

Richardson, No. 11-3128-SAC, 2014 WL 958741, at n.12 (D. Kan.

2014)(citing Estate of Belden v. Brown Cty., 261 P.3d 943 (Kan. App.

2011)(setting forth remedies available in Kansas)).

       Likewise, the Tenth Circuit has stated that “the presence of an

alternative cause of action against individual defendants provides

sufficient redress such that a Bivens cause of action need not be

implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir.

2012)(unpublished)(citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090,

1102 (10th Cir. 2005)). The Tenth Circuit found that where a plaintiff

“has an alternative cause of action against the defendants pursuant

to Kansas state law, he is precluded from asserting a Bivens action

against the defendants in their individual capacities,” and he is

“barred by sovereign immunity from asserting a Bivens action against

the defendants in their official capacities.” Crosby, 502 F. App’x

at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir.

2001)(finding that an official-capacity claim “contradicts the very
    Case 5:21-cv-03032-SAC Document 4 Filed 02/11/21 Page 6 of 7




nature of a Bivens action. There is no such animal as a Bivens suit

against   a   public   official   tortfeasor   in   his   or   her   official

capacity.”)).

     Accordingly, plaintiff’s remedy against CoreCivic and defendant

Lambert, if any, is an action in state court for negligence or other

misconduct. See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr.,

No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff

has remedies for injunctive relief in state court and citing Peoples,

422 F.3d at 1104-05 (individual CCA defendants owed a duty to protect

to plaintiff that, if breached, would impose negligence liability);

Lindsey v. Bowlin, 557 F.Supp. 2d 1225 (D. Kan. 2008)(Kansas law

generally provides an inmate with a remedy against CCA employees for

negligence and for actions amounting to violations of federal

constitutional rights); see also Menteer v. Applebee, 2008 WL 2649504,

at *8-9 (D. Kan. June 27, 2008)(plaintiff’s state law negligence claim

found to be equally effective, alternative cause of action to Bivens

claim). In addition, “[i]n Kansas, a prisoner may attack the terms

and conditions of his or her confinement as being unconstitutional

through a petition filed under K.S.A. 60-1501.” Harris, 2016 WL

6164208, at *3(citing Jamerson v. Heimgartner, 326 P.3d 1091, at *1

(Kan. App. June 20, 2014)(unpublished)). Because plaintiff has an

alternative cause of action against the defendants under state law,

he is precluded from asserting a Bivens action in federal court.

Plaintiff’s claims are subject to dismissal.

No physical injury
    Case 5:21-cv-03032-SAC Document 4 Filed 02/11/21 Page 7 of 7




     Plaintiff’s claim for compensatory damages is barred by 42 U.S.C.

§ 1997e(e) because he has failed to allege a physical injury. Section

1997e(e) provides, in relevant part, that “[n]o Federal civil action

may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while

in custody without a prior showing of physical injury.” 42 U.S.C. §

Response required

     Plaintiff is directed to show cause why his complaint should not

be dismissed for the reasons set forth. The failure to respond by the

deadline may result in the dismissal of this action for failure to

state a claim for relief without further notice. Such a dismissal will

not prejudice plaintiff’s ability to pursue relief in state court if

he chooses to do so.


     IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff shall show

cause on or before February 26, 2021, why this matter should not be

dismissed for the reasons discussed herein. The failure to file a

timely response may result in the dismissal of this matter without
additional prior notice.

     IT IS SO ORDERED.

     DATED:   This 11th day of February, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
